Fourth Court of Appeals
                                   San Antonio, Texas
                                          August 3, 2022

                                      No. 04-22-00312-CV

                            IN THE INTEREST OF M.R.P., a Child

                  From the 225th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2021-PA-00799
                         Honorable Kimberly Burley, Judge Presiding


                                         ORDER
       This is an accelerated appeal of an order terminating the appellant’s parental rights which
must be disposed of by this court within 180 days of the date the notice of appeal is filed. TEX. R.
JUD. ADMIN. 6.2. Appellee’s brief was originally due on July 27, 2022. On July 27, 2022,
appellee filed a motion requesting an extension of time to file the brief until August 10, 2022.
After consideration, we GRANT the motion and ORDER appellee to file its brief by August
10, 2022. Given the time constraints governing the disposition of this appeal, further requests for
extensions of time will be disfavored.

       It is so ORDERED on August 3, 2022.


                                                             PER CURIAM

       ATTESTED TO: ________________________
                    MICHAEL A. CRUZ,
                    CLERK OF COURT